Citation Nr: 1120320	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-36 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a head injury with headaches.

2.  Entitlement to an initial rating in excess of 10 percent for depressive disorder.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1982 to July 1991.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, in pertinent part, granted the Veteran's claim for an increased rating for his residuals of a head injury and assigned a 30 percent rating.  This rating decision also granted his claim for service connection for depression and assigned an initial 10 percent rating.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's headaches have been manifested by subjective reports of headaches that occurred between three and six times per month with associated photophobia, phonophobia, nausea, dizziness and occasional vomiting; the record was negative for severe economic inadaptability, multi-infarct dementia and traumatic brain injury (TBI) residuals rated as a "2" or higher in one or more facets.

2.  Throughout the course of this appeal, the Veteran's depressive disorder has been manifested by subjective reports of depression, insomnia, sleep difficulties, memory difficulties and paranoia; the record is negative for social impairment, a decrease in work efficiency or intermittent periods of an inability to perform occupational tasks.


 CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a head injury with headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1--4.10, 4.21, 4.124a, Diagnostic Codes (DCs) 8045 (2007, 2010) (prior and since October 23, 2008), 8100 (2010).

2.  The criteria for an initial rating in excess of 10 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1--4.10, 4.125, 4.126, 4.130, DC 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The appeal for an increased rating for depression arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the Veteran's claim for an increased initial rating for depression.

The Veteran was provided with VCAA notice in a September 2008 letter with regards to his claim for an increased rating for residuals of a head injury.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The September 2008 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms have gotten worse based upon the author's personal observations.  It also notified the Veteran that he could submit statements from his employers.  This letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records and VA treatment records have been obtained.  He has been afforded a multiple VA examinations and sufficient medical opinions have been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Although the Veteran has indicated his disagreement with the currently assigned ratings, he has not indicated that these disabilities have worsened since his last examinations.

The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claims on the basis of the current record.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In instances in which a veteran disagrees with the initial rating, staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Head Injury Residuals Claim

The Veteran contends that the severity of his headaches warrants a higher rating.  In an April 2009 letter, he indicated that he wished to be considered under the revised criteria for a TBI.

A 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months and a maximum schedular rating of 50 percent is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

Prior to October 23, 2008, DC 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (effective prior to October 23, 2008).

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised DC 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).

An October 2008 VA neurological examination reflects the Veteran's reports of headaches with cephalgia that affected the bitemple region and across the top of the scalp.  The Veteran reported that these headaches can occur two to four times per week and last up to a day in duration.  He treated the headaches with ibuprofen or aspirin, attempted to rest in a quiet, dark environment and often used a cool compress.  Headaches were accompanied by some dizziness, nausea, vomiting, photophobia and phonophobia.  These headaches reportedly can sometimes awaken him at night and more than half of these headaches were severely prostrating and incapacitating.  He has lost between one week and one and half weeks of work in the past year due to his headaches.  Physical examination conducted by the October 2008 VA examiner found the cranial nerves and reflexes to be intact.  Cerebellar examination was normal.  Following this examination and a review of the Veteran's claims file, a diagnosis of post-concussive headaches was made.

The Veteran reported that he experienced headaches between three and four times a week as well as daily in a November 2008 VA treatment note.  He was awakened in the middle of night due to these headaches and will miss up to one week of work.  Ibuprofen and Tylenol were used to treat these headaches.  He felt better with the lights out and resting.  Some nausea and vomiting were associated with these headaches.  He will get spots in his vision before and during the headache.  Physical examination found the cranial nerves to be grossly intact.  An assessment of headaches was made and medication was prescribed.

Complaints of headaches variously over the top of head and temples that were sometimes sharp and sometimes pounding were noted in a December 2008 VA neurology consultation.  At other times, he reported seeing bright lights and noise and that the bright lights seemed to exacerbate the headaches.  Dizziness, lightheadedness and ringing in the ears with no true vertigo were also reported.  These symptoms tended to worsen when he stood up or moved around and, as a result, has occasional passing out spells.  True seizures were denied.  The provider noted that the Veteran was a poor historian.  Physical examination reveals the cranial nerves to be unremarkable and the sensory examination to be intact.  Motor strength of the upper and lower extremities was 5/5.  Reflexes were symmetric and equal.  A November 2008 computed tomography (CT) scan revealed calcifications in the right lateral ventricle.  Impressions of a chronic daily headache with migraine aura and postural dizziness was made.

In a February 2009 VA treatment note, the Veteran reported migraine headaches and that he lost consciousness for "no reason."  He reported that he currently worked as an inspector, which the examiner noted was "surprising" due to the level of attentiveness and the type of information that needed to be gathered and calculated to maintain that employment.

In a February 2009 notice of disagreement (NOD), the Veteran reported missing over two weeks of work in the past year due to headaches.  These headaches left him nauseous and unable to be in the light or around any type of noise.  He experienced these headaches an average of three or four times per month.  The medication that he used did not work effectively even at the maximum dosage.  He must lay down with his eyes covered during these headaches.

A June 2009 VA TBI examination reflects the Veteran's reports of headaches which occurred every two or three days and that these headaches can last hours in duration.  He treated the headaches with rest and prescription medication with limited benefit.  Headaches were accompanied by some photophobia and phonophobia.  He described severe headaches that he would classify as incapacitating or prostrating that occurred two to three times per month and could last hours in duration.  In the past year, he has missed approximately two weeks of work due to these headaches.  Mild dizziness with changes in posture and position, generalized weakness and decreased coordination accompany these headaches.  Subjective nonspecific intermittent bowel and bladder problems were reported but fecal or bowel leakage or assistance evacuating bowels were denied.  He reported often smelling smoke at times when there was no apparent source of the smell and that he occasionally tasted battery acid in his mouth.  Seizures were denied but he reported occasionally passing out in the past.  The examiner noted that the Veteran was a poor historian and that he had a tendency to over-report symptoms or, at the very least, appeared hypersensitive to symptomatology.  The examiner opined that it was unclear exactly when the symptoms other than headaches had their onset and that it would appear less likely that his other positive symptoms as described above were due to a head injury given the latent onset.

Detailed reflex examination conducted by the June 2009 VA examiner found biceps, knee jerk and ankle jerk to be 2+ bilaterally.  Sensory examination to the bilateral upper and lower extremities was normal for vibration, pain, position sense and light touch.  Detailed motor examination found muscle tone to be normal and without atrophy.  There were no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems or other abnormalities.  A previous magnetic resonance imaging (MRI) scan and electroencephalograph (EEG) were negative.  

Following this June 2009 examination and a review of the Veteran's claims file, a diagnosis of post-concussive headaches was made.  The examiner noted that this disability caused "significant effects" on the Veteran's occupation due to decreased concentration and pain and resulted in different assigned duties and increased absenteeism.  The examiner also noted that the Veteran was a poor historian, that he had a tendency to over report his symptoms or was at least hypersensitive to symptomology.  His reported symptoms other than headaches had their onset a significant time following the in-service head injury; research has shown that most TBI symptoms manifest and were stabilized by one year post-injury.  It was therefore less likely that his other positively reported symptoms, as described in his report, were due to the in-service head injury given their latent onset.

The June 2009 VA psychological examiner found the Veteran's judgment, social interaction, motor activity, visual spatial orientation, neurobehavioral effects, communication and consciousness to be normal.  He was always oriented.  He did not display a cognitive disorder or post-concussive syndrome so the memory, attention, concentration and executive function categories were not applicable.

In a November 2009 statement, the Veteran reported that he had missed three days of work since September 2009 due to headaches.  He reported experiencing headaches on 25 occasions since this time.  These headaches have lasted between two hours and two days.  The period covered by the Veteran amounted to approximately eight weeks of time.

A rating in excess of 30 percent for migraine headaches requires there to be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Throughout the course of this appeal, the Veteran reported prostrating headaches that occur between three and six times per month with associated photophobia, phonophobia, nausea, dizziness and vomiting.  He maintained full-time employment as an inspector and reported losing approximately between one week and two weeks of work a year due to these headaches.  He also reported in a September 2009 statement that he lost three days of work in an approximate eight week period due to these headaches.  Although the Veteran's subjective reports of headaches may amount to a prostrating attack, his reported loss of work does not amount to severe economic inadaptability.  Where the rating criteria are worded in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  A disability rating in excess of 30 percent therefore cannot be granted.  38 C.F.R. § 4.124, DC 8100.

A rating in excess of 30 percent under the diagnostic code for residuals of a TBI requires a "total" evaluation to be assigned for one or more facets or a "2" to be assigned as the highest level of facet after October 23, 2008 or the finding of multi- infarct dementia prior to that date. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a, DC 8045 (prior to and since October 23, 2008).  The clinical evidence was negative for evidence of multi-infarct dementia and the Veteran has not claimed to have suffered from such a condition  As detailed below, the highest level of severity for any facet was "0" under the revised criteria and a rating in excess of 30 percent is therefore not warranted.  The Board also notes the June 2009 VA examiner's finding that the Veteran's subjectively reported symptoms were likely not related to his in-service head injury due to their latent onset.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  

Resolving reasonable doubt in the Veteran's favor, a level of severity of "1" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  However, the VA mental exam in June 2009 noted a normal memory and the VA examiner indicated that the veteran's presentation regarding inability to recall facts was unbelievable.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Such impairment is not shown by the evidence of record.  

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A level of severity of "0" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.  However, the VA examiner noted normal social interaction.

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  This is consistent with the finding of being "always oriented" which was noted on the VA mental exam in June 2009.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  This is consistent with the finding of having normal motor activity noted on VA exam in June 2009.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  This has not been shown.

A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal.  The Veteran's visual spatial orientation was normal on VA exam in June 2009.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired.  

A level of severity of "1" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  Such a degree of impairment is not shown in any of the evidence.  

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  The VA exam in June 2009 noted normal neurobehavioral effects.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  No such finding has been made in this case.  

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  This is consistent with the normal communication n ability noted on the VA exam in June 2009.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired and can communicate complex ideas.  

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 10 percent based upon the highest severity level of "1," which was assigned for the following facets: memory, attention, concentration, executive functions; subjective symptoms. 

Thus, as the highest severity level of "1" was assigned for the memory, attention, concentration, executive function facet as well as the subjective symptoms facets, a rating in excess of 30 percent is not warranted under the diagnostic criteria for residuals of a TBI.  38 C.F.R. § 4.124a, DC 8045 (2010). 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Depression Claim

The Veteran contends that the severity of his depression warrants a higher rating.

Depression is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, 10 percent rating is provided for occupational and social impairment due to mild transient symptoms, which decrease work efficiency only during periods of significant stress or symptoms are controlled by medication.  A 30 percent rating is assigned where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9434.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF  of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work). DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAFs are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

An October 2008 VA psychological examination reflects the Veteran's reports of decreased appetite, feeling tired and sleeping two or three hours per night.  The examiner noted that the clarity of exact duration of symptoms was not entirely clear.  He reported being married to this third wife since 1996 and that his two children reside with their mother.  He attended church occasionally, did not socialize with his co-workers and denied any hobbies or interests.  A history of suicide attempts, violence, alcohol use or other substance abuse were denied.  He reported being employed as an inspector at his current place of employment since January and that he had worked as a maintenance worker at his previous job for four years.  

Mental status examination conducted by the October 2008 VA examiner found the Veteran to be neatly groomed and casually dressed.  He maintained limited eye contact, appeared very timid and hesitated prior to answering questions.  Affect was constricted, mood was anxious, attention was intact, thought content was unremarkable and thought process was circumstantial.  There were no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior or panic attacks.  Homicidal or suicidal thoughts were denied.  He understood the outcome of his behavior and that he had a problem.  Impulse control was good and memory was normal. 

Following this October 2008 VA examination and a review of the Veteran's claims file, diagnoses of depressive disorder not otherwise specified (NOS) and personality disorder NOS with prominent avoidant traits were made.  A GAF of 65 was assigned.  The examiner opined that the Veteran's diagnosed personality disorder was more serious than his depression and that his depression would equate with a mild decrease in work efficiency only during periods of significant stress.  There were not deficiencies in most of the following areas: judgment, thinking, family relations, work, mood or school.  There was not reduced reliability and productivity due to a mental disorder, occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.

A November 2008 VA psychiatric consultation reflects the Veteran's reports of being socially withdrawn, that he had lost "interest" and that he had suicidal ideations after service discharge.  Chronic insomnia, very poor short term memory and recall, some loss of remote memory and olfactory hallucinations were also reported.  He reported being married to his current wife since 1996 and that they had a blended family with four children.  He worked as an inspector and went to church intermittently.  Mental status examination found him to be fully oriented with intact language and speech that had an increased latency of response.  There were flashbacks but no hallucinations or illusions.  Thought processes contained blocking and he had nightmares of his in-service accident daily.  Insight was limited, judgment was impaired, recent memory was impaired and his fund of knowledge was below average.  There were no suicidal or violent ideations.  The provider noted that the Veteran had a thought disorder as he made very minimal eye contact and that his thoughts had an increased latency.  He also appeared to be responding to internal stimuli but did not admit to it.  Initial diagnoses of major depression, cognitive disorder NOS and a mood disorder due to a medical condition were made.  A GAF of 45 was assigned.

The Veteran reported in a January 2009 VA treatment note that he had to pass extensive examinations including high level math (calculus) for his current employment as an inspector.  He had attended college but does not have a degree and was described by the treating VA psychiatrist as "very bright."  The provider further opined that it was "interesting" how the Veteran was "so bright/high functioning" in his job but felt as if he could not tie his shoelaces or remember the names of his medications in the office.  His motor behavior was normal, eye contact was fair, facial expressions were normal and responsive and attitude was cooperative.  Mood was neutral, affect was flat, speech was abrupt, thought processes were notable for blocking, though content was relevant and insight was fair.  There was no suicidality or homicidality.  

In a February 2009 VA treatment note, the Veteran reported that he had completed 14 years of education and eight months of technical training.  He had lived with his wife for the past three years and was satisfied with this arrangement.  He denied being bothered by family or social problems in the month prior to the interview.  In the past 30 days, his symptoms included serious depression, serious anxiety or tension and trouble understanding, concentrating or remembering.  He was bothered slightly by psychological or emotional problems.  He reported that he enjoyed fishing, camping, riding motorcycles, mushroom hunting and rock collecting.  He also reported that he was recently criminally charged with possession of marijuana with intent to distribute and possession of a concealed weapon.

The Veteran reported that he was receiving every little relief from his prescribed medications in a February 2009 NOD.  He was unable to sleep through the night every night and had high anxiety and memory loss.

A February 2009 VA neuropsychological consultation request noted the Veteran's complaints of sleep disturbances, severe short term memory deficits and a slow thought processing time.  He was highly dependent on his wife to manage answering questions for him, remember appointments for him and keep track of his medications.  He was very intelligent and had a job that was highly technical and required calculus level math.  This was "incongruent" with his presentation.

In a March 2009 VA psychiatric treatment note, the Veteran reported difficulty remembering things, including his coffee, keys and things he was supposed to remember for work.  He reported that his supervisor was sending him "sarcastic emails" following a car accident with a company vehicle a few months ago but denied that his supervisor had otherwise said anything about his work performance.  He reported that he still had insomnia and nightmares.  His attitude was argumentative, his mood was angry, his affect was irritable and his speech was non-spontaneous.  Thought processes were notable for blocking, thought content was pessimistic and insight was poor.  Sensorium was notable for problems with short-term memory.  There was no suicidality and homicidality.

An April 2009 VA psychiatrist noted that the Veteran's cognitive impairments appeared even more exaggerated.  Recent psychological testing found his intelligence quotient (IQ) to be about 88 and the Minnesota Multiphasic Personality Inventory (MMPI) was invalid due to over-reporting.  A test of memory malingering showed that testing was not an accurate representation of functioning.  These results were consistent with the provider's recent suspicions that the Veteran was endorsing symptoms to an exaggerated degree and that he may be highly somatic or factitious and malingering.  He experienced insomnia and nightmares that never improved and all medications seemed to "make him sick."  Testing indicated broad impairments in no pattern consistent with any neurological disease.  Hygiene was good, motor behavior was normal, eye contact was fair, attitude was cooperative, mood was depressed and attitude was irritable.  Thought content was pessimistic and insight was poor.  There was no suicidality and homicidality.  A GAF of 65 was assigned.

A May 2009 VA psychiatric treatment note indicates that the Veteran stopped taking his prescribed medications due to "side effects" and that this was a long-standing pattern.  Current complaints included an inability to sleep, frequent waking, a depressed mood, difficulty working, difficulty remembering what he needed for work and difficulty handling stress.  The provider noted that his wife did all the talking for him or he became irritable.  He looked around the room and seemed to not be paying attention.  Eye contact was poor, facial expressions were flat, attitude was avoidant and hygiene was good.  Speech was non-spontaneous, thought processes were clear, thought content was appropriate and insight was fair.  There was no suicidality or homicidality.  Assessments of mood disorder NOS and somatoform disorder NOS were made.  

 A June 2009 VA psychological examination reflects the Veteran's reports of poor appetite, decreased energy, occasional night waking due to nightmares, insomnia, decreased sex drive and olfactory hallucinations.  He was employed full-time as an inspector, received no special accommodations on his job and he reported that his wife sometimes accompanied him on inspections as his driver due to his difficulties navigating.  He reported have gone fishing often during the past year but that he did not really remember the trips.  The examiner noted that the Veteran walked down the hallway in such a manner that it appeared he would fall.  Mental status examination found that the Veteran minimized eye contact and that he appeared so impaired as to call into question the veracity of symptoms.  He was asked questions which were simple, appeared unable to understand the question, and looked to his wife.  Speech was slow and clear.  He was evasive about his most recent criminal history and his wife reported that the he had used marijuana for medicinal purposes.  Affect was constricted, mood was anxious and depressed and he was fully oriented.  Thought process and thought content were unremarkable.  There were no delusions, obsessive/ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts.  Memory was normal with the examiner noting that the Veteran presented as to impaired in his ability to recall facts "so as to be unbelievable."

The June 2009 VA examiner noted that the Veteran's hypervigilance was "beyond the scope [that he] ha[d] witnessed for someone who exhibit[ed] PTSD" and a person with acute psychosis or chronic psychosis was similar in nature to the Veteran's clinical presentation.  However, the manner by which the Veteran maintained this appearance was with inconsistency.  Research on malingering, feigning, and exaggeration of symptoms had found that acute symptoms magnification upon direct questioning may be a sign of contrivance.  This was the case during the interview, as the Veteran immediately reported that the symptom was present right then and getting worse when asked a specific question.  The examiner also noted that he presented as "more paranoid than those that are truly paranoid."

The Veteran, in the June 2009 VA examination, reported olfactory perceptual disturbance of smelling smoke.  He also reported that the shape of furniture or furniture may change and that he had the tactile hallucination of bugs crawling on him.  These questions were selected from the Structured Interview of Reported Symptoms (SIRS) and were consistent with the feigning of a mental disorder such as that of factitious illness.

Following this June 2009 examination and a review of the Veteran's claims file, diagnoses of depression disorder due to migraine headaches, factitious disorder and avoidant personality disorder were made.  The examiner opined that the Veteran had a very vague clinical history documenting the TBI where he hit his head on a hatch, that this injury was "very weak," that there was no loss of consciousness and that no medical follow-up for neuropsychological testing was conducted.  The Veteran's medical evaluations of brain functioning such as a MRI scan and an EEG have been normal and he did not exhibit a post-concussive syndrome or cognitive disorder NOS that was specific to this evaluation.  The rigors of the Veteran's occupation were entirely inconsistent with his clinical presentation and the examiner opined that he "had no idea...how [the Veteran] could even carry out his job duties as he has been on a full time basis."

The June 2009 VA examiner ruled-out somatoform disorder as the Veteran did not fit the clinical pattern of numerous complaints with no specific evidence of a medical disorder that has persisted for an extended period of time as research on this disorder suggested that it was typically a long-standing pattern of psychological dysfunction.  The Veteran did not meet this profile and recent psychological testing was consistent with a profile of invalidity and with a person who may feign or malinger.  The peculiarity of symptoms (e.g., paranoia, lack of memory, extreme reliance on his wife and tactile and olfactory hallucinations) that was profound in the office was indicative of his contrivance of symptoms for secondary gain for attention.  The factitious disorder was not caused by or aggravated by the depressive disorder which was related to migraine headaches.  A GAF was not assigned due to symptom contrivance for the purpose of attention and the examiner could not even speculate what the GAF would be.  Only by giving the Veteran the benefit of the doubt, there would be a mild decrease in work efficiency and ability to perform occupational duties only during long periods of significant stress.

An October 2009 VA psychiatric treatment note reflects the Veteran's reports that he was functioning better overall and that his chief complaint was difficulty sleeping and nightmares.  Eye contact was good, attitude was cooperative, mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous, thought processes were logical and goal-directed, thought content was relevant and insight was adequate.  Sensorium was clear.  There was no suicidality and homicidality.

A rating in excess of 10 percent for depression requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  The June 2009 VA examiner found that the Veteran's symptoms would result in a mild decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran has reported sleep difficulties, depression and memory difficulties throughout the course of the appeal.  Panic attacks, homicidal ideations and suicidal ideations were consistently denied.  The Veteran reported that he had maintained his full-time employment as an inspector, that there had not been any accommodations made at work and that his wife assisted him in driving and maintaining his appointment schedule.  He also reported attending church intermittently, frequently going fishing and that he did not socialize with his co-workers.  He maintained a long-term marriage to his current wife as well as a relationship with his children.  The Veteran is competent report his symptoms.

However, both the Veteran's treating VA psychiatrist and the June 2009 VA psychological examiner have determined that the Veteran was either over-reporting his symptoms, feigning his symptoms or malingering.  The April 2009 VA treatment note detailed that objective psychological testing including the MMPI and a test of memory malingering demonstrated the over-reporting of symptoms.  The June 2009 VA examiner provided great detail as to why the Veteran's presentation was indicative of contrivance for secondary gain.  The Board therefore finds that the Veteran's subjective reports of his psychiatric symptoms are not credible.

The evidence of record does not establish that there has been social impairment and an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks as the Veteran has maintained full-time employment as an inspector during the course of this appeal.  Although the Veteran has reported missing some work, he has attributed these absences to his headache disability.  The June 2009 VA TBI examiner's statement that the Veteran had been assigned different work duties is contradicted by the Veteran's statements that no accommodations have been made for him at work  He has also stated that his supervisor has not negatively commented on his performance other than for a recent automobile accident.   He had maintained a long-term marriage with his wife and a relationship with his children.  He reported continued interest in some hobbies, including fishing, and that he intermittently attending church.  

Assigned GAFs have ranged from 45 to 65, suggesting a range between mild to serious symptoms.  However, the June 2009 VA examiner determined that a GAF could not be assigned due to the Veteran's symptom contrivance.  Assigned GAFs are not dispositive of the evaluation issue but must be considered in light of the actual symptoms; the objective findings regarding the Veteran's symptoms do not support a finding of serious impairment.  See 38 C.F.R. § 4.126(a).  A rating in excess of 10 percent is therefore not warranted for any period during the course of this appeal.  38 C.F.R. § 4.130, DC 9434.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.



Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's headaches and depression have manifested as described above.  These symptoms are contemplated by the rating criteria.  There were no periods of hospitalization associated with these disabilities during the course of this appeal.  As the rating criteria contemplate these manifestations, referral for consideration of an extraschedular rating is not warranted.


Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

A claim for TDIU arises where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (20) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); cf. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding that an initial rating appeal did not involve TDIU where the Roberson requirements were not met).

The Veteran has maintained full-time employment during the course of this appeal and there is no other evidence showing unemployability.  Further consideration of TDIU is not warranted as the Veteran is currently employed.  Jackson, supra (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to a rating in excess of 30 percent for residuals of a head injury with headaches is denied.

Entitlement to an initial rating in excess of 10 percent for depressive disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


